DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Kosaki, (US 2011/0216194) which teaches a camera calibration apparatus which is an on-vehicle camera apparatus having a plurality of on-vehicle cameras for taking images outside a vehicle so as to display them for a driver and for performing camera calibration at camera installation time; and Gupta et al., (US 2014/0043473) which teaches methods and systems for dynamically calibrating the position or alignment of a vehicular camera in the field. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar but narrower, based on further passenger-side and driver-side limitations, respectively, method limitations of claims 17 and 25) including method for calibrating a vehicular multi-camera vision system, the method comprising: moving a vehicle along a vehicle assembly line, wherein the vehicle assembly line has a driver-side target at a driver-side region of the vehicle assembly line and a passenger-side target at a passenger-side region of the vehicle assembly line opposite the driver-side region, and wherein the driver-side target comprises (i) a driver-side longitudinal line at the driver-side region that extends longitudinally along a direction that the vehicle is moving, and (ii) a plurality of driver-side tick marks that extend laterally from the driver-side longitudinal line, and wherein the passenger-side target comprises (i) a passenger-side longitudinal line at the passenger-side region that extends a plurality of passenger-side tick marks that extend laterally from the passenger-side longitudinal line; equipping the vehicle as it moves along the vehicle assembly line with a plurality of cameras that includes (i) a front camera disposed at a front portion of the vehicle and having a field of view at least forward of the vehicle, (ii) a driver-side camera disposed at a driver side of the vehicle and having a field of view at least sideward of the vehicle, (iii) a passenger-side camera disposed at a passenger side of the vehicle and having a field of view at least sideward of the vehicle, and (iv) a rear camera disposed at a rear of the vehicle and having a field of view at least rearward of the vehicle; equipping the vehicle as it moves along the vehicle assembly line with an image processor for processing image data captured by the plurality of cameras; wherein, as the vehicle moves along the vehicle assembly line, the driver-side target at the driver-side region of the vehicle assembly line is viewed by (i) the front camera, (ii) the driver-side camera and (iii) the rear camera; wherein, as the vehicle moves along the vehicle assembly line, the passenger-side target at a passenger-side region of the vehicle assembly line opposite the driver-side region is viewed by (i) the front camera, (ii) the passenger-side camera and (iii) the rear camera; capturing image data by the plurality of cameras as the vehicle moves along the vehicle assembly line; detecting, via processing by the image processor of image data captured by the (i) the front camera, (ii) the driver-side camera and (iii) the rear camera as the vehicle moves along the vehicle assembly line, the driver-side target at the driver-side region; detecting, via processing by the image processor of image data captured by (i) the front camera, (ii) the passenger-side camera and (iii) the rear camera as the vehicle moves along the vehicle assembly line, the passenger-side target at the passenger-side region; as the vehicle moves along the vehicle assembly line, determining misalignment of at least one camera of the plurality of cameras responsive to processing by the adjusting processing by the image processor of image data captured by the at least one misaligned camera to accommodate misalignment of the at least one misaligned camera.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/MARNIE A MATT/Primary Examiner, Art Unit 2485